Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Holm (US 2014/0260728). Holm discloses, inter alia, a power steering apparatus having a wheel turning shaft (X), a nut (20) surrounding that wheel turning shaft, a ball screw mechanism (including X and 20) having a plurality of balls (para. [0041]); an output pulley (40) made from a resin material (para. [0040] - “plastic” which is a resin material); a screw (42) fastening the nut and the output pulley to each other; an input pulley (46); a transmission member (48) extending across the output pulley and the input pulley (para. [0044]); and an electric motor (M).
With respect to independent claim 1, Holm does not disclose the combination of additional limitations of “wherein the output pulley includes a fastening target portion around the screw insertion hole of the hub portion, and wherein, when a boundary portion between the hub portion and the winding and hanging portion is defined to be a portion where a minor angle, among relative angles formed between a tangential line of an inner surface of the output pulley and the rotational axis of the nut in an axial cross section of the output pulley that passes through the rotational axis of the nut, gradually reduces from a nut-rotational axis side toward a radially outer side to then reach 45 degrees, the fastening target portion is a region that is located on an inner side in the radial direction with respect to the boundary portion and overlaps the head portion of the screw in a radial direction of the screw.” There is no teaching, suggestion, or motivation in the prior art to modify the prior art device of Holm to have all of the missing claim limitations without the use of impermissible hindsight. The Examiner notes in the device of Holm that the boundary portion of the output pulley (40) has a sharp, ninety degree (right angle) transition (see Fig. 1 of Holm) and so does not disclose a gradual reduction from a nut-rotational axis side toward a radially outer side to then reach 45 degrees. Such a “gradual reduction […] to then reach 45 degrees” as claimed would be more complicated to manufacturer than the simple right angle of the boundary portion of the output pulley of Holm, and since there is no benefit obvious to a person of ordinary skill in the art such a modification of Holm would require impermissible hindsight.
With respect to independent claim 11, Holm does not disclose the combination of additional limitations of “when a thickness of the output pulley is defined to be a thickness of a material of the output pulley in the direction of the rotational axis of the nut, the output pulley includes a thinned portion provided in a predetermined region on an outer side of the screw insertion hole in a radial direction of the nut, and a thickened portion having a greater thickness than the thinned portion and provided in a region adjacent to the thinned portion in a direction around the rotational axis of the nut, and wherein a radius dimension, which is a distance from the rotational axis of the nut, at the thickened portion is the same as the radius dimension at the thinned portion.” There is no teaching, suggestion, or motivation in the prior art to modify the prior art device of Holm to have all of the missing claim limitations without the use of impermissible hindsight. The Examiner notes Holm appears to disclose an even thickness at the portions in question rather than a thinned portion and a thickened portion. Furthermore, the Examiner notes there is no teaching, suggestion, or motivation in the prior art to provide a thinned portion provided in a predetermined region on an outer side of the screw insertion hole in a radial direction of the nut, since a person of ordinary skill in the art would, if anything, identify that region near the screw insertion hole as in need of additional thickness reinforcing the region rather than in need of less thickness.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        

/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658